BANKS, Justice,
concurring:
I concur in the result espoused in the opinion of Justice McRae. I do not agree with the value judgments expressed in the opinion concerning the nature of the offense committed by Holmes in comparison with those committed by others who have come before this Court. For example, a lawyer lying to a grand jury is a much more serious offense, in my view, than the possession of cocaine. Nevertheless, Holmes has been disbarred for almost six years. The evidence before this Court meets the criteria for reinstatement. The only indication to the contrary is in the form of unsworn allegations in various complaints arising out of what appears to be two business relationships gone sour. In my view, Holmes has met his burden of proof for reinstatement.